COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 KEVIN MCCURE,                                   §
                                                                  No. 08-12-00370-CV
                              Appellant,         §
                                                                     Appeal from the
 v.                                              §
                                                               83rd Judicial District Court
 CRYSTAL MCCURE,                                 §
                                                                 of Pecos County, Texas
                              Appellee.          §
                                                                  (TC#P-7082-83-CV)
                                                  §

                                 MEMORANDUM OPINION

       This case is before the Court on our own motion to determine whether it should be

dismissed for failure to pay the required filing fee. We will dismiss.

       The Clerk of this Court notified Appellant that he failed to pay the required filing fee and

that the case filing fee must be paid, or the appeal would be subject to dismissal. A second letter

was sent to Appellant on January 16, 2013, advising that the filing fee of $175 would need to be

paid by February 5, 2013, and Appellant was advised that failure to pay the required filing fee may

result in dismissal of the case. No filing fee was paid as of that date.

       Pursuant to TEX.R.APP.P. 42.3(b) and (c) we dismiss this case for want of prosecution and

for failing to comply with actions within certain periods of time.



February 27, 2013
                                              YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.